Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
	This Office Action is in response to applicant’s amendment filed on May 6, 2022, under which claims 1-20 are pending and under consideration.

Response to Arguments
	Applicant’s amendments have overcome the previous rejections under 35 U.S.C. § 112(b), which are hereby withdrawn.
	The previous prior art rejections have been withdrawn. However, a new ground of rejection, which relies on a new reference Smith et al., “A Practical Quantum Instruction Set Architecture,” arXiv:1608.03355v2 [quant-ph] 17 Feb 2017, in place of the previously applied reference Smith (US 2018/0260245 A1), has been set forth below. Applicant’s arguments pertaining to the previous rejection are generally moot under the new ground of rejection. Moreover, the points made in applicant’s arguments do not overcome the current rejection.
	Applicant argued the following:
Le is silent as to mutants of a quantum program comprising operations, in which an operation specifies at least one gate operating on at least one qubit. Thus, without more, Le cannot properly be interpreted as teaching or suggesting generating, from a quantum program using a processor and a memory, a first mutant, the first mutant comprising a randomly- generated transformation of the quantum program, wherein the quantum program comprises a set of operations, each operation in the set of operations specifying at least one gate operating on at least one qubit, wherein the randomly-generated transformation comprises a randomly selected change to the set of operations, as now claimed.

(Applicant’s response, page 9, bottom paragraph). 
	The Examiner has already acknowledged that primary Le alone does not teach the limitation of a “quantum program” and thus does not teach the entire limitation of “…a randomly-generated transformation of the quantum program, wherein the quantum program comprises a set of operations, each operation in the set of operations specifying at least one gate operating on at least one qubit, wherein the randomly-generated transformation comprises a randomly selected change to the set of operations.” However, this limitation is taught by the combination of Le and Smith et al., as set forth in the rejections below.
	Next, applicant argues the following:	
Thus, although Smith discloses receiving a quantum program, executing operations comprising gates operating on qubits, and altering a schedule of applying qubits to gates, Smith does not disclose a randomly-generated transformation of a quantum program comprising a randomly selected change to the set of operations. Therefore Smith cannot properly be interpreted as teaching or suggesting generating, from a quantum program using a processor and a memory, a first mutant, the first mutant comprising a randomly-generated transformation of the quantum program, wherein the quantum program comprises a set of operations, each operation in the set of operations specifying at least one gate operating on at least one qubit, wherein the randomly-generated transformation comprises a randomly selected change to the set of operations, as now claimed, either. 
(Applicant’s response, page 9, bottom paragraph) (emphasis added). 
	As noted earlier, the previously applied reference Smith (US 2018/0260245 A1) has been replaced by the newly applied Smith et al. reference (this reference is also referred to as “Smith” in the rejections below, but will be referred to here as “Smith et al.” to avoid confusion with the previous Smith ‘245 reference). 
Recognizing that Smith et al. has teachings that are somewhat similar to those in Smith ‘245, the Examiner notes that the above arguments would not overcome the current rejections if applied to Smith et al. While it is true that Smith et al. (as in the case of the previously applied Smith ‘245 reference) does not specifically teach a randomly-generated transformation of a quantum program comprising a randomly selected change to the set of operations, the feature of the “randomly-generated transformation” is already taught by Le, and Smith et al.’s quantum programs are compatible with such randomly-generated transformations. The fact that neither Le nor Smith et al. individually teaches the entirety of the above-quoted claim limitation does not negate the fact that this limitation would have been obvious over the combined teachings of these two references, given that one of ordinary skill in the art would have had a motivation to combine the teachings of the references for the reasons discussed in the rejections below.
To advance prosecution, the Examiner suggests amending the claims to include further implementation details of the disclosed stochastic optimization process that are unique to quantum programs, as similarly written in the Examiner’s interview summary mailed on May 11, 2022.  
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed subject matter of “a computer usable program product comprising one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices…” (as recited in claim 9), under the broadest reasonable interpretation of the claim langauge, covers signals per se. See MPEP § 2106.03, which states that “examples of claims that are not directed to any of the statutory categories include: …Transitory forms of signal transmission (often referred to as ‘signals per se’), such as a propagating electrical or electromagnetic signal or carrier wave.” Furthermore, as stated in MPEP § 2106(II), “A claim whose BRI covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.”
Paragraph [0103] of the specification states that “a computer readable storage medium, as used herein, is not to be construed as being transitory signals per se…,” which is considered to be a disavowal of the scope of the term “storage medium.” However, the instant claims do not use the term “storage medium” but instead recites “storage device,” for which no special definition or disavowal has been given in the specification. In other words, the above disavowal in paragraph [0103] only pertains to “storage medium” and not to the term “storage device” as recited in the instant claims. 
Therefore, claims 9-18 are rejected for being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Le et al., “Finding Deep Compiler Bugs via Guided Stochastic Program Mutation,” OOPSLA’15, October 25–30, 2015, Pittsburgh, PA, USA (“Le”) in view of Smith et al., “A Practical Quantum Instruction Set Architecture,” arXiv:1608.03355v2 [quant-ph] 17 Feb 2017 (“Smith”), Schkufza et al., “Stochastic Superoptimization,” ASPLOS’13, March 16–20, 2013, Houston, Texas, USA (“Schkufza”) and Chang et al., “An Adaptive Sampling Algorithm for Solving Markov Decision Processes,” Operations Research , Jan. - Feb., 2005, Vol. 53, No. 1 (Jan. - Feb., 2005), pp. 126-139 (“Chang”).
As to claim 1, Le teaches a method comprising:
iterating, until reaching an iteration limit, actions comprising: [§ 4.2 (“MCMC Sampling”), Algorithm 1, line 4: “for 1 … MAX_ITER do”, where MAX_ITER is the maximum number of iterations for the “for” loop of lines 4-10. See also § 4.2, paragraph 3: “At each iteration, based on the current variant Q, we propose a candidate Q*, which we use to validate the compiler.”]
generating, from a […] program using a processor and a memory, [§ 4.1, paragraph 2 (“Definition 4.1”) teaches “an EMI variant Q and its seed program P.” That is, P or Q in Algorithm 1 corresponds to a program. The limitation of “a processor and a memory” is disclosed because Algorithm 1 is implemented by a computer that includes a processor and memory. See, e.g., § 6.1, heading (“Testing Infrastructure”), which teaches a computer running Linux: “Our testing focuses on the x86-linux platform due to its popularity and ease of access. We conduct our experiments on two machines (one 18 cores and one 6 cores) running Ubuntu 12.04 (x86_64).”] a first mutant, the first mutant comprising a randomly-generated transformation of the […] program, [§ 4.2, Algorithm 1, line 5 “Q* := Mutate(Q,I)” where Q* corresponds to a first mutant. See also § 4.2, last paragraph: “At each iteration, based on the current variant Q, we propose a candidate Q*.” The mutant comprises a randomly generated transformation as generally described in § 4.3, particularly in the sub-section titled “Generating New Variant” (page 391, left column). This sub-section teaches: “we can perform the following actions according to the proposal distribution q…” wherein such actions include a delete action (“We delete a parent statement, those that contain other statements, with probability pdparent. We delete a leaf statement with probability pdleaf”) and an insert action (“We also have two probabilities…for inserting at parent or leaf statements”). Since these actions are based on probabilities, they create “randomly-generated transformations” as claimed.], wherein the […] program comprises a set of operations […] wherein the randomly-generated transformation comprises a randomly selected change to the set of operations; [As noted above, “delete” and “insert” transformations are taught in § 4.2. See also § 4.3: “We generate a new candidate Q* by removing existing statements from and inserting new statements into the current variant Q.” Note that a “statement” is an operation, since a statement is a piece of function code that performs an operation. See § 4.3,paragraph 4: “These statements have different complexities, ranging from a single-line statement to a whole function body.” For example, page 389, top paragraph teaches the “if (h) break” statement, which is a conditional “break” operation, and § 6.5 teaches “print statement” (description of FIG. 5a), a “ϕ statement” (description of FIG. 5b), a modulo statement (description of FIG. 5d) (which is an operation for performing the modulo operator), and a return statement (description of FIG. 5e). The whole set of statements in the program, or a portion of the program, may be regarded as a “set of operations.” The insertion or deletion or statement therefore constitutes a change to such a set of operations in the form of the program or portion of the program.]
computing a quality score, [§ 4.2, Equation 4, where                         
                            Δ
                            (
                            
                                
                                    Q
                                
                                
                                    *
                                
                            
                            ;
                            P
                            )
                        
                     corresponds to a quality score for the mutant Q*. Note that                         
                            Δ
                            (
                            
                                
                                    Q
                                
                                
                                    *
                                
                            
                            ;
                            P
                            )
                        
                     is defined in § 4.1, Definition 4.1, which states that the                         
                            Δ
                            (
                            
                                
                                    Q
                                
                                
                                    *
                                
                            
                            ;
                            P
                            )
                        
                     is a distance from the seed program. See also § 4.1, last two paragraphs, which states that this metric measures “quality” in terms of avoiding “too small or too large” variants. Equation 4 may be simplified to Equation 5 in § 5.3.] a correctness [(metric)] [§ 4.2, Algorithm 1, line 7, where the operation of “if                         
                            
                                
                                    O
                                
                                
                                    *
                                
                            
                            ≠
                            O
                        
                    ” measures whether the output of the mutant Q* (as determined in line 6 of the algorithm) matches the reference output O (as determined in line 2 of the algorithm).], and a probability of acceptance corresponding to the first mutant; [§ 4.2, paragraph 3: “the probability to accept the proposal Q → Q∗ is given below… A(Q → Q∗; P).” That is, A(Q → Q∗; P), defined in expression (4), is the probability to accept the proposal.]
replacing, upon determining that the probability of acceptance exceeds an acceptance threshold [§ 4.2, Algorithm 1, line 9: “if Rand(0,1) < A(Q → Q∗; P)”. That is, when the probability of acceptance “A(Q → Q∗; P)” exceeds the acceptance threshold “Rand(0,1)” the “if” statement is evaluated to be true], the […] program with the first mutant; [§ 4.2, Algorithm 1, line 10: “Q := Q*”. That is, when the aforementioned if statement is evaluated to be true, the program Q is replaced with the first mutant Q*] and
storing [...] the first mutant. [§ 4.2, Algorithm 1, line 10: “Q := Q*”. This operation, which includes replacing Q with Q* as noted above, also constitutes “storing” Q* because the operations of Algorithm 1 are performed in the memory of a computer. The instant claim does not require “storing” to be for a specific purpose or for a specific result.]
Le does not explicitly teach the following:
(1)	The limitations that the program to be a “quantum program” that comprises “the set of operations” subject to the method of Le, such that “each operation in the set of operations specifying at least one gate operating on at least one qubit”;
(2)	The limitation that the correctness metric is specifically a “correctness distance”; and
(3)	The condition of “upon determining that the quality score exceeds a storage threshold and that the correctness distance is zero.” 
Smith, in an analogous art, teaches limitations (1) listed above. Smith teaches “an abstract machine architecture for classical/quantum computations—including compilation—along with a quantum instruction language called Quil for explicitly writing these computations” (abstract). Therefore, Smith is in the same field of endeavor as the claimed invention, namely quantum computing.
In particular, Smith teaches a “quantum program” [§ III: “Quil is an instruction-based language for representing quantum computations with classical feedback and control. In its textual format—as presented below—it is line-based and assembly-like. It can be written directly for the purpose of quantum programming, used as an intermediate format within classical programs, or used as a compilation target for quantum programming languages.” § V, paragraph 2: “It acts as an intermediate representation of general quantum programs.”] that comprises a set of operations, “each operation in the set of operations specifying at least one gate operating on at least one qubit” [§ III, section C (“Static and Parametric Gates”), paragraphs 1-2: “There are two gate-related concepts in the QAM: static and parametric gates… Each unlifted gate is identified by a symbolic name, and is invoked with a fixed number of qubit arguments.” For example, paragraph 3 teaches: “A static two-qubit gate named NAME acting on Q2 and Q5, which is an operator lifted from B2 ⊗B5, is written in Quil as the name of the gate followed by the qubit indexes it acts on.” See also § V.D for additional examples.]
Furthermore, Smith teaches that the programs may be modified by transformations, in § V.D, paragraphs 1-3 : “In the context of quantum computation, compilation is the process of converting a sequence of gates into an approximately equivalent sequence of gates executable on a quantum computer with a particular qubit topology… Gates can go through approximation to reduce a general set of gates to a sequence of gates native to the particular architecture, and then routing so that these simpler gates are arranged to act on neighboring qubits in a physical architecture. Another example of a transformation on basic blocks is parallelization, talked about in the next section.” Therefore, given that the programs in Smith can be transformed and are written in an instruction-language form similar to the programs in Le, Smith’s teachings are generally compatible with the feature “wherein the randomly-generated transformation comprises a randomly selected change to the set of operations” taught in Le even if it does not teach the particular manner of generating the transformations (which instead is taught by Le).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Le with the teachings of Smith by modifying the program to be a “quantum program” that comprises the set of operations subject to the method of Le, such that “each operation in the set of operations [is] specifying at least one gate operating on at least one qubit,” as taught by Smith. The motivation would have been to use a known type of program (specifically, a quantum program) that enables quantum computations, which have applications in various areas such as machine learning and simulation, as suggested by Smith (§ I, paragraph 2: “In machine learning and quantum simulation…scalable quantum computers promise performance unrivaled by classical supercomputers”; abstract: “a quantum instruction language called Quil for explicitly writing these computations”). It is also noted that since a quantum program as defined in the claim is known in the art, has known functionality, and is capable of being transformed as discussed above, the combination of Le and Smith as set forth above would have yielded no more than predictable results.   
Schkufza, in an analogous art, teaches limitation (2) and part of limitation (3) listed above, particularly the correctness metric being a “correctness distance” and the condition of “upon determining that the quality score […] a storage threshold and that the correctness distance is zero.” Schkufza teaches a method for “stochastic superoptimization” (title) that is used “to rapidly explore the space of all possible programs to find one that is an optimization of a given target program” (abstract). Since the present application relates to Monte Carlo Markov Chain based quantum program optimization, Schkufza is in the field of stochastic models and is also reasonably pertinent to the problems of the present invention. In general, Schkufza teaches the acceptance probability                         
                            α
                            
                                
                                    R
                                    →
                                    
                                        
                                            R
                                        
                                        
                                            *
                                        
                                    
                                    ;
                                    T
                                
                            
                            =
                            
                                
                                    min
                                
                                ⁡
                                
                                    
                                        
                                            1
                                            ,
                                            
                                                
                                                    p
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    *
                                                                
                                                            
                                                            ;
                                                            T
                                                        
                                                    
                                                
                                                
                                                    p
                                                    
                                                        
                                                            R
                                                            ;
                                                            T
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     (see § 3.2, equation 6) and                         
                            p
                            
                                
                                    R
                                    ;
                                    T
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    Z
                                
                            
                            
                                
                                    exp
                                
                                ⁡
                                
                                    
                                        
                                            -
                                            β
                                            ⋅
                                            c
                                            
                                                
                                                    R
                                                    ;
                                                    T
                                                
                                            
                                        
                                    
                                
                            
                        
                     (§ 3.2, equation 4), which are analogous to Equation 5 and Equation 3 of Le, but implement a cost function c as discussed below. In Schkufza                         
                            R
                        
                     and                         
                            
                                
                                    R
                                
                                
                                    *
                                
                            
                        
                     are a rewrite and a candidate rewrite, analogous to Q and Q* in Le.
In particular, Schkufza teaches a “correctness distance” [§ 3.1, paragraphs 1-2: “The transformation correctness term, eq(·), measures the similarity of two functions. § 4.1 (“Transformation Correctness”), paragraph 3: “For a given input, we use the number of bits difference in live outputs (i.e., the Hamming distance) to measure correctness.”]. Schkufza further teaches the condition of “upon determining that the quality score” [§ 3.1 (“Cost Function”) teaches a quality score in the form the cost function                         
                            c
                            (
                            R
                            ;
                            T
                            )
                        
                     as defined in equation (2). Note that                         
                            c
                            (
                            R
                            ;
                            T
                            )
                        
                     is analogous                         
                            Δ
                            (
                            
                                
                                    Q
                                
                                
                                    *
                                
                            
                            ;
                            P
                            )
                        
                     of Le (compare equation (3) of Le with equation (4) of Schkufza). ] satisfies “a storage threshold” [§ 4.5, paragraph 2: “the maximum cost rewrite c(·) that the algorithm will accept” as shown in expression (14). As shown in expression (14), the condition is that the cost rewrite                         
                            c
                            (
                            
                                
                                    R
                                
                                
                                    *
                                
                            
                            ;
                            T
                            ,
                            τ
                            )
                        
                     is less than the threshold                         
                            c
                            
                                
                                    R
                                    ;
                                    T
                                    ,
                                    τ
                                
                            
                            -
                            
                                
                                    
                                        
                                            log
                                        
                                        ⁡
                                        
                                            
                                                
                                                    p
                                                
                                            
                                        
                                    
                                
                                
                                    β
                                
                            
                        
                    . See § 4.5, paragraph 3: “Because the computation of eq (·) is based on the iterative evaluation of testcases, it is only necessary to do so for as long as the running sum does not exceed this upper bound. Once it does, we know that the proposal is guaranteed to be rejected, and no further computation is necessary.”] “and that the correctness distance is zero” [§ 3.1, paragraphs 1-2: “An optimization, R, is any rewrite for which the cost function obtains a minimum value and the correctness term is zero… The transformation correctness term, eq(·), measures the similarity of two functions. The term is zero if and only if the two functions are equal.” As described in § 4.1 discussed above, the correctness term eq is computed as a distance, particularly as a “Hamming distance.” Note that the condition of the correctness term being zero is shown in Equation (3) in § 3.1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Le and Smith with the teachings of Schkufza by modifying the correctness metric to be a “correctness distance” and by using the cost function of Schkufza for the quality score for purposes of the acceptance probability as taught in Schkufza and to implement the condition of “upon determining that the quality score [satisfies] a storage threshold and that the correctness distance is zero” for the storage of the first mutant. The motivation for doing so would have been to implement optimization under the constraint of transformation correctness as well as performance improvement (see Schkufza, abstract: “The competing constraints of transformation correctness and performance improvement”) and to avoid unnecessary computation when a proposal is guaranteed to be rejected (see Schkufza, § 4.5, paragraph 3: “…the proposal is guaranteed to be rejected, and no further computation is necessary”).
The thus-far combination of references does not teach the remaining limitation that the quality score is determined to “exceed” the storage threshold. While the method of Schkufza uses compares a quality score to a threshold, the quality score is in the form of a cost function for which lower is better rather than a reward/utility function for which higher is better. Therefore, the condition in Schkufza is “less than” rather than “exceed.”
Chang, in an analogous art, suggests the above limitation. Chang teaches sampling algorithms for optimization using Markov decision processes (see title and abstract). Therefore, Chang is in the field of stochastic models and is also reasonably pertinent to the problems of the present invention.
In particular, Chang suggests modifying the relationship between the quality score to and the “storage threshold” from “less than” to “exceed” [Page 137, first full paragraph: “a slight modification is required for this example because it is a minimization problem, whereas AMS was written for a maximization problem. Conceptually, the most straightforward way would be to just take the reward as the negative of the cost function.” Note that use of a reward function, defined as a negative of a cost function, as a quality score would result in the instant limitation because instead of a maximum cost, there would be a minimum reward.] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Le, Smith, and Schkufza with the teachings of Chang by using a quality score that is a negative of the cost function, so as to result in the condition of “upon determining that the quality score exceeds a storage threshold.” The motivation would have been to reformulate the cost function of a cost minimization problem as a reward function, as suggested by Chang (page 137, first full paragraph, parts cited above). Moreover, the replacement of a cost function with its negative is a simple substitution of one known element (a function) for another (a negative of the function) to obtain predictable results, because the results are predictable. 

As to claim 2, the combination of Le, Smith, Schkufza, and Chang teaches the method of claim 1, further comprising:
computing the quality score using an inverse proportionality function [Chang, page 137, first full paragraph: “a slight modification is required for this example because it is a minimization problem, whereas AMS was written for a maximization problem. Conceptually, the most straightforward way would be to just take the reward as the negative of the cost function.” That is, the inverse proportionality function is multiplication by -1.] on an overall cost. [Schkufza, § 3.1 (“Cost Function”) teaches cost function c as discussed in the rejection of claim 1, above].

As to claim 3, the combination of Le, Smith, Schkufza, and Chang teaches the method of claim 2, as set forth above. 
Schkufza further teaches wherein:
cost_diff comprises the overall cost corresponding to the mutant minus the overall cost corresponding to the original program; [Schkufza, § 3.2, Equation 6 teaches that                         
                            α
                            
                                
                                    R
                                    →
                                    
                                        
                                            R
                                        
                                        
                                            *
                                        
                                    
                                    ;
                                    T
                                
                            
                            =
                            
                                
                                    min
                                
                                ⁡
                                
                                    
                                        
                                            1
                                            ,
                                            
                                                
                                                    p
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    *
                                                                
                                                            
                                                            ;
                                                            T
                                                        
                                                    
                                                
                                                
                                                    p
                                                    
                                                        
                                                            R
                                                            ;
                                                            T
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                             
                        
                    . Furthermore, Equation 4 teaches that                         
                            p
                            
                                
                                    R
                                    ;
                                    T
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    Z
                                
                            
                            
                                
                                    exp
                                
                                ⁡
                                
                                    
                                        
                                            -
                                            β
                                            ⋅
                                            c
                                            
                                                
                                                    R
                                                    ;
                                                    T
                                                
                                            
                                        
                                    
                                
                            
                        
                    . Therefore, by incorporating the definition for p in Equation 4 into the term                         
                            
                                
                                    p
                                    
                                        
                                            
                                                
                                                    R
                                                
                                                
                                                    *
                                                
                                            
                                            ;
                                            T
                                        
                                    
                                
                                
                                    p
                                    
                                        
                                            R
                                            ;
                                            T
                                        
                                    
                                
                            
                        
                    , it follows that                         
                            
                                
                                    p
                                    
                                        
                                            
                                                
                                                    R
                                                
                                                
                                                    *
                                                
                                            
                                            ;
                                            T
                                        
                                    
                                
                                
                                    p
                                    
                                        
                                            R
                                            ;
                                            T
                                        
                                    
                                
                            
                            =
                            
                                
                                    exp
                                
                                ⁡
                                
                                    
                                        
                                            -
                                            β
                                            
                                                
                                                    c
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    *
                                                                
                                                            
                                                            ;
                                                            T
                                                        
                                                    
                                                    -
                                                    c
                                                    
                                                        
                                                            R
                                                            ;
                                                            T
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    . Here,                         
                            c
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            *
                                        
                                    
                                    ;
                                    T
                                
                            
                            -
                            c
                            
                                
                                    R
                                    ;
                                    T
                                
                            
                        
                     is the “cost_diff” which comprises the overall cost of the mutant                         
                            c
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            *
                                        
                                    
                                    ;
                                    T
                                
                            
                        
                     minus the overall cost corresponding to the original program                         
                            c
                            
                                
                                    R
                                    ;
                                    T
                                
                            
                        
                    . The Examiner notes that the notation of “                        
                            
                                
                                    exp
                                
                                ⁡
                                
                                    
                                        
                                            -
                                            β
                                            ⋅
                                            
                                                
                                                    c
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    *
                                                                
                                                            
                                                            ;
                                                            T
                                                        
                                                    
                                                
                                                
                                                    c
                                                    
                                                        
                                                            R
                                                            ;
                                                            T
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    ” in Equation 6 of Schkufza is understood to be referring to a difference in cost in the manner noted above. See also the derivation of Equation 4 in Le, which uses Equation 6 of Schkufza (as Equation 3 in Le) to derive a difference value.]  
the probability of acceptance is one when cost_diff is a negative number; [Schkufza, § 3.2, Equation 5:                         
                            α
                            
                                
                                    R
                                    →
                                    
                                        
                                            R
                                        
                                        
                                            *
                                        
                                    
                                    ;
                                    T
                                
                            
                            =
                            
                                
                                    min
                                
                                ⁡
                                
                                    
                                        
                                            1
                                            ,
                                            
                                                
                                                    p
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    *
                                                                
                                                            
                                                            ;
                                                            T
                                                        
                                                    
                                                
                                                
                                                    p
                                                    
                                                        
                                                            R
                                                            ;
                                                            T
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    , where                         
                            α
                        
                     is the “acceptance probability” (§ 3.2, paragraph 3-4). The above expression is equal to                         
                            α
                            
                                
                                    R
                                    →
                                    
                                        
                                            R
                                        
                                        
                                            *
                                        
                                    
                                    ;
                                    T
                                
                            
                            =
                            
                                
                                    min
                                
                                ⁡
                                
                                    
                                        
                                            1
                                            ,
                                            
                                                
                                                    exp
                                                
                                                ⁡
                                                
                                                    
                                                        
                                                            -
                                                            β
                                                            
                                                                
                                                                    c
                                                                    
                                                                        
                                                                            
                                                                                
                                                                                    R
                                                                                
                                                                                
                                                                                    *
                                                                                
                                                                            
                                                                            ;
                                                                            T
                                                                        
                                                                    
                                                                    -
                                                                    c
                                                                    
                                                                        
                                                                            R
                                                                            ;
                                                                            T
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     as noted above. Since the acceptance probability is a minimum of 1 and an exponential function, when the cost difference                         
                            c
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            *
                                        
                                    
                                    ;
                                    T
                                
                            
                            -
                            c
                            
                                
                                    R
                                    ;
                                    T
                                
                            
                        
                     is negative, then, based on the properties of the exponential function,                         
                            
                                
                                    exp
                                
                                ⁡
                                
                                    
                                        
                                            -
                                            β
                                            
                                                
                                                    c
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    *
                                                                
                                                            
                                                            ;
                                                            T
                                                        
                                                    
                                                    -
                                                    c
                                                    
                                                        
                                                            R
                                                            ;
                                                            T
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     is greater than 1. Therefore, the minimum function “min” resolves to 1.] and
the probability of acceptance is e^(-beta*cost_diff) when cost_diff is a positive number, wherein beta comprises a tunable parameter. [In the expression                         
                            α
                            
                                
                                    R
                                    →
                                    
                                        
                                            R
                                        
                                        
                                            *
                                        
                                    
                                    ;
                                    T
                                
                            
                            =
                            
                                
                                    min
                                
                                ⁡
                                
                                    
                                        
                                            1
                                            ,
                                            
                                                
                                                    exp
                                                
                                                ⁡
                                                
                                                    
                                                        
                                                            -
                                                            β
                                                            
                                                                
                                                                    c
                                                                    
                                                                        
                                                                            
                                                                                
                                                                                    R
                                                                                
                                                                                
                                                                                    *
                                                                                
                                                                            
                                                                            ;
                                                                            T
                                                                        
                                                                    
                                                                    -
                                                                    c
                                                                    
                                                                        
                                                                            R
                                                                            ;
                                                                            T
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     noted above, when                         
                            
                                
                                    c
                                    
                                        
                                            
                                                
                                                    R
                                                
                                                
                                                    *
                                                
                                            
                                            ;
                                            T
                                        
                                    
                                    -
                                    c
                                    
                                        
                                            R
                                            ;
                                            T
                                        
                                    
                                
                            
                        
                     is positive, then, based on the properties of the exponential function,                         
                            
                                
                                    exp
                                
                                ⁡
                                
                                    -
                                    β
                                    (
                                    ⋅
                                    )
                                
                            
                        
                     is less than 1, in which case the minimum function “min” resolves to the exponential function. Furthermore, § 3.2, paragraph 2 teaches that “β is a constant,” therefore teaching that it’s a “tunable parameter.”]

As to claim 4, the combination of Le, Smith, Schkufza, and Chang teaches the method of claim 2, wherein the overall cost further comprises a correctness cost and a performance cost. [Schkufza, § 3.1, which teaches the overall cost                         
                            c
                            
                                
                                    R
                                    ;
                                    T
                                
                            
                            =
                            e
                            q
                            
                                
                                    R
                                    ;
                                    T
                                
                            
                            +
                        
                                             
                            p
                            e
                            r
                            f
                            
                                
                                    R
                                    ;
                                    T
                                
                            
                        
                    , where                         
                            e
                            q
                            
                                
                                    R
                                    ;
                                    T
                                
                            
                        
                     is the correctness cost and                         
                            p
                            e
                            r
                            f
                            
                                
                                    R
                                    ;
                                    T
                                
                            
                        
                     is the performance cost, as described in § 3.1, first paragraph: “a cost function should include both a correctness term eq(·) and a performance term, perf(·).”].

As to claim 5, the combination of Le, Smith, Schkufza, and Chang teaches the method of claim 1, further comprising:
computing the probability of acceptance using a direct proportionality function on the quality score. [Le, Equation 4 (§ 4.2) and Equation 5 (§ 5.4), where (multiplication by) “c” is a direct proportionality function. In the combination of references (i.e., Le modified by Schkufza), the corresponding concept is taught by Schkufza, Equation 4 (§ 3.2), where (multiplication by) “β” constitutes a direct proportionality function on the quality score c.]

As to claim 6, the combination of Le, Smith, Schkufza, and Chang teaches the method of claim 1, wherein:
quality_diff comprises the quality score corresponding to the mutant minus a quality score corresponding to the original program; [Le, Equations 4 (§ 4.2) and Equation 5 (§ 5.3) teaches the quality score difference                         
                            Δ
                            
                                
                                    
                                        
                                            Q
                                        
                                        
                                            *
                                        
                                    
                                    ;
                                    P
                                
                            
                            -
                            Δ
                            (
                            Q
                            ;
                            P
                            )
                        
                    , where                         
                            Δ
                            
                                
                                    
                                        
                                            Q
                                        
                                        
                                            *
                                        
                                    
                                    ;
                                    P
                                
                            
                        
                     is the quality score for the mutant and                         
                            Δ
                            (
                            Q
                            ;
                            P
                            )
                        
                     is the quality score for the original program. Note that the teachings of Schkufza are consistent with this limitation, since Schkufza, § 3.2, Equations 4 and 6 teach                         
                            p
                            
                                
                                    R
                                    ;
                                    T
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    Z
                                
                            
                            
                                
                                    exp
                                
                                ⁡
                                
                                    
                                        
                                            -
                                            β
                                            ⋅
                                            c
                                            
                                                
                                                    R
                                                    ;
                                                    T
                                                
                                            
                                        
                                    
                                
                            
                        
                     and                         
                            α
                            
                                
                                    R
                                    →
                                    
                                        
                                            R
                                        
                                        
                                            *
                                        
                                    
                                    ;
                                    T
                                
                            
                            =
                            
                                
                                    min
                                
                                ⁡
                                
                                    
                                        
                                            1
                                            ,
                                            
                                                
                                                    p
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    *
                                                                
                                                            
                                                            ;
                                                            T
                                                        
                                                    
                                                
                                                
                                                    p
                                                    
                                                        
                                                            R
                                                            ;
                                                            T
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                             
                        
                    . Therefore,                         
                            
                                
                                    p
                                    
                                        
                                            
                                                
                                                    R
                                                
                                                
                                                    *
                                                
                                            
                                            ;
                                            T
                                        
                                    
                                
                                
                                    p
                                    
                                        
                                            R
                                            ;
                                            T
                                        
                                    
                                
                            
                            =
                            
                                
                                    exp
                                
                                ⁡
                                
                                    
                                        
                                            -
                                            β
                                            
                                                
                                                    c
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    *
                                                                
                                                            
                                                            ;
                                                            T
                                                        
                                                    
                                                    -
                                                    c
                                                    
                                                        
                                                            R
                                                            ;
                                                            T
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    , where                         
                            c
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            *
                                        
                                    
                                    ;
                                    T
                                
                            
                            -
                            c
                            
                                
                                    R
                                    ;
                                    T
                                
                            
                        
                     comprises the overall cost of the mutant                         
                            c
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            *
                                        
                                    
                                    ;
                                    T
                                
                            
                        
                     minus the overall cost corresponding to the original program                         
                            c
                            
                                
                                    R
                                    ;
                                    T
                                
                            
                        
                    . Moreover, Chang teaches that the negative of the cost can be used, thereby resulting in the instant limitation when the negative in front of “β” is distributed. Therefore, this limitation is taught by the combination of references.]  
the probability of acceptance is one when quality_diff is a positive number; [Le, Equation 5 (§ 5.3):                         
                            A
                            
                                
                                    Q
                                    →
                                    
                                        
                                            Q
                                        
                                        
                                            *
                                        
                                    
                                    ;
                                    P
                                
                            
                            =
                            
                                
                                    min
                                
                                ⁡
                                
                                    
                                        
                                            1
                                            ,
                                            
                                                
                                                    exp
                                                
                                                ⁡
                                                
                                                    
                                                        
                                                            σ
                                                            ⋅
                                                            
                                                                
                                                                    Δ
                                                                    
                                                                        
                                                                            
                                                                                
                                                                                    Q
                                                                                
                                                                                
                                                                                    *
                                                                                
                                                                            
                                                                            ;
                                                                            P
                                                                        
                                                                    
                                                                    -
                                                                    Δ
                                                                    
                                                                        
                                                                            Q
                                                                            ;
                                                                            P
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    . Since the acceptance probability is a minimum among 1 and an exponential function, when the difference                         
                            Δ
                            
                                
                                    
                                        
                                            Q
                                        
                                        
                                            *
                                        
                                    
                                    ;
                                    P
                                
                            
                            -
                            Δ
                            
                                
                                    Q
                                    ;
                                    P
                                
                            
                             
                        
                    is positive, the exponential function                         
                            
                                
                                    exp
                                
                                ⁡
                                
                                    
                                        
                                            σ
                                            ⋅
                                            
                                                
                                                    Δ
                                                    
                                                        
                                                            
                                                                
                                                                    Q
                                                                
                                                                
                                                                    *
                                                                
                                                            
                                                            ;
                                                            P
                                                        
                                                    
                                                    -
                                                    Δ
                                                    
                                                        
                                                            Q
                                                            ;
                                                            P
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     is greater than 1, based on the properties of the exponential function. Therefore, the minimum function “min” resolves to 1.] and
the probability of acceptance is e^(beta*quality_diff) when quality_diff is a negative number, wherein beta comprises a tunable parameter. [In Equation 5 of Le noted above, when                         
                            
                                
                                    Δ
                                    
                                        
                                            
                                                
                                                    Q
                                                
                                                
                                                    *
                                                
                                            
                                            ;
                                            P
                                        
                                    
                                    -
                                    Δ
                                    
                                        
                                            Q
                                            ;
                                            P
                                        
                                    
                                
                            
                        
                     is a negative number,                         
                            
                                
                                    exp
                                
                                ⁡
                                
                                    
                                        
                                            σ
                                            ⋅
                                            
                                                
                                                    Δ
                                                    
                                                        
                                                            
                                                                
                                                                    Q
                                                                
                                                                
                                                                    *
                                                                
                                                            
                                                            ;
                                                            P
                                                        
                                                    
                                                    -
                                                    Δ
                                                    
                                                        
                                                            Q
                                                            ;
                                                            P
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     has a value that is less than one, based on the properties of the exponential function. Therefore, in this case, the minimum function “min” resolves to the value of the exponential function. The element of “beta” is met by σ, which is described in § 4.2, paragraph 2, as a “constant” (and thus a tunable parameter).]

As to claim 7, the combination of Le, Smith, Schkufza, and Chang teaches the method of claim 1, further comprising:
terminating the iterating upon a number of stored mutants exceeding a threshold. [Le, § 4.2, Algorithm 1, line 4: “for 1 .. MAX_ITER do”. Therefore, in the “for” loop, if the number of new states Q exceeds “MAX_ITER,” the iterative process is terminated.]

As to claim 8, the combination of Le, Smith, Schkufza, and Chang teaches the method of claim 1, further comprising:
terminating the iterating upon determining that the quality score exceeds a storage threshold and that the correctness distance is zero. [The condition of “upon determining that the quality score exceeds a storage threshold and that the correctness distance is zero” is taught by the combination of references as set forth in the rejection of claim 1. Moreover, when “MAX_ITER” (Le, § 4.2, Algorithm 1, line 4) is reached, the iterative process terminates after the condition of “upon determining…” has been met].

As to claims 9-16, these claims are directed to a computer usable program product with instructions for performing operations that are the same or substantially the same as those recited in claims 1-8. Therefore, the rejections made to claims 1-8 are applied to claims 9-16, respectively. 
Additionally, Le teaches “a computer usable program product comprising one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices, the stored program instructions comprising: [program instructions]” [Since Le teaches “compiler testing” (abstract) and Algorithm 1 (§ 4.2) includes compilation, execution, and other computer-related operations, it is implicitly disclosed that the method of Le, including Algorithm 1, is implemented in the form of program instructions that are stored in one or more computer-readable storage devices of a computer usable program product. See also § 6.1, heading “Testing Infrastructure”, which teaches a computer system: “Our testing focuses on the x86-linux platform due to its popularity and ease of access. We conduct our experiments on two machines (one 18 cores and one 6 cores) running Ubuntu 12.04 (x86_64).”] 

As to claims 19-20, these claims are directed to a computer system for performing operations that are the same or substantially the same as those recited in claims 1-2. Therefore, the rejections made to claims 1-2 are applied to claims 19-20, respectively.
Additionally, Le teaches “a computer system comprising one or more processors, one or more computer-readable memories, and one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, the stored program instructions comprising [program instructions]” [§ 5.1, which implementation using various software components (e.g., “athena” and “stmt-extractor”) and § 6.1, heading “Testing Infrastructure”, which teaches a computer system: “Our testing focuses on the x86-linux platform due to its popularity and ease of access. We conduct our experiments on two machines (one 18 cores and one 6 cores) running Ubuntu 12.04 (x86_64).” Furthermore, Le teaches “compiler testing” (abstract) and Algorithm 1 (§ 4.2) includes compilation, execution, and other computer-related operations. Therefore, Le teaches a processor that includes a memory. It is implicitly disclosed that the method of Le, including Algorithm 1, is a program that is stored in some storage device and includes instructions for performing the method, for execution by the processor via a memory.] 

2.	Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Smith, Schkufza, and Chang, and further in view of Allen et al. (US 2015/0170054 A1) (“Allen”).
As to claim 17, the combination of Le, Smith, Schkufza, and Chang teaches the computer usable program product of claim 9, wherein the stored program instructions are stored stored in a computer readable storage device in a data processing system, [These limitations are implicitly taught by Le for the reasons discussed in the rejection of claim 9], but does not specifically teach “and wherein the computer usable code is transferred over a network from a remote data processing system.”
Allen, in an analogous art, teaches the above limitations. Allen is in the field of data processing using artificial intelligence methods (see [0002]: “artificial intelligence application”). 
In particular, Allen teaches “wherein the stored program instructions are transferred over a network from a remote data processing system” [Allen, claim 18: “the computer usable code is stored in a computer readable storage medium in a data processing system, and wherein the computer usable code is transferred over a network from a remote data processing system.” One of ordinary skill would recognize that Allen teaches that this feature permit the computer usable code to be usable by a remote data processing system.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Le, Smith, Schkufza, and Chang with the teachings of Allen by implementing the feature that “the stored program instructions are transferred over a network from a remote data processing system,” in order to permit the computer usable code to be usable by a remote data processing system, as suggested by Allen. 

As to claim 18, the combination of Le, Smith, Schkufza, and Chang teaches the computer usable program product of claim 9, but does not teach the further limitations of the claim.
Allen, in an analogous art, teaches the above limitations. Allen is in the field of data processing using artificial intelligence methods (see [0002]: “artificial intelligence application”). 
In particular, Allen teaches “wherein stored program instructions are stored in a computer readable storage device in a server data processing system, and wherein the stored program instructions are downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system.” [Allen, claim 19: “the computer usable code is stored in a computer readable storage medium in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage medium associated with the remote data processing system.” One of ordinary skill would recognize that Allen teaches that this feature permit the computer usable code to be usable by a remote data processing system.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Le, Smith, Schkufza, and Chang with the teachings of Allen by implementing the feature that “the stored program instructions are stored in a computer readable storage device in a server data processing system, and wherein the stored program instructions are downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system,” in order to permit the computer usable code to be usable by a remote data processing system, as suggested by Allen. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAO DAVID HUANG whose telephone number is (571)270-1764. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y.D.H./Examiner, Art Unit 2124                                                                                                                                                                                                        

/MIRANDA M HUANG/            Supervisory Patent Examiner, Art Unit 2124